Greenberg, J.
Motion for an examination before trial of the State of New York is granted as to items A to I, inclusive. Item J, pertaining to the rules and regulations of the State institution promulgated to provide safeguards and prevent escapes of inmates, is allowed upon the authority of Wood v. American Locomotive Co. (250 App. Div. 816 [3d Dept., 1937]), Slattery v. Parsons (17 N. Y. S. 2d 6) and Perrone v. Pennsylvania R. R. Co. (136 F. 2d 941). The rules and regulations, if any, may establish a standard of reasonable care, the violation of which could be found to amount to negligence. As to the rest of that *506item, the motion is denied; it is too broad and has been covered by the other items which are allowed herein.
The request for a discovery and inspection of books and records is denied. The State, however, is directed to produce at the time of the examination, all pertinent books and records pursuant to section 296 of the Civil Practice Act.
The examination herein shall be held at the Kings Park State Hospital on such date as counsel herein may agree otherwise the court shall fix the time in the order to be submitted herein.